
	

113 HR 2941 IH: To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to make certain grants to assist nursing homes for veterans located on tribal lands.
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2941
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mrs. Kirkpatrick (for
			 herself, Mr. Cole,
			 Mr. Cook, Ms. Titus, Mr.
			 O’Rourke, Ms. Sinema,
			 Mr. Barber, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to make certain grants to assist nursing homes
		  for veterans located on tribal lands.
	
	
		1.Grants for State homes
			 located on tribal lands
			(a)State home
			 definedSection 101(19) of
			 title 38, United States Code, is amended by inserting or federally
			 recognized Indian tribe after (other than a
			 possession).
			(b)Payments to
			 State homesSection 1741 of title 38, United States Code, is
			 amended by adding at the end the following new subsection:
				
					(g)In this subchapter, the term
				State means each of the several States and each federally
				recognized Indian
				tribe.
					.
			(c)State home
			 construction
				(1)In
			 generalSection 8131(2) of title 38, United States Code, is
			 amended by inserting includes each federally recognized Indian tribe
			 but before does not.
				(2)Conforming
			 amendmentSection 8132 of such title is amended by striking
			 several.
				
